DETAILED ACTION
This is a final office action on the merits in response to communications on 1/25/2021.  Claims 1-10 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, see starting on page 8, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites "applying the maintenance status assigned to the door to the other doors identified, wherein maintenance of the door and other identified doors is performed when the maintenance status requires maintenance”.  As this is a method claim, and the wherein clause “wherein maintenance of the door and other identified doors is performed when the maintenance status requires 

Claim 2 recites the limitation "a maintenance status".  As claim 1 already previously introduced “a maintenance status”, it is not known if these two instances are the same or not.  

Claim 7 recites the limitation "the other doors fti".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the vectors fsi and fti".  There is insufficient antecedent basis for this limitation in the claim.  In addition, in claim 5, the label fsi is previously used for doors, and previously in claim 7 line 3 label fti is previously used for door, whereas here these labels are for vectors, therefore the scope of this claim is unknown.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes and/or mathematical concepts without significantly more. 


applying the maintenance status assigned to the door to the other doors identified, wherein maintenance of the door and other identified doors is performed when the maintenance status requires maintenance. 
Step 1:  This claim is a method claim.
Step 2A, Prong One: The limitations of: 
maintaining a list of doors for maintenance on a transport vehicle; 
determining whether maintenance is required for the door based on the measurements and assigning a maintenance status to the door; 
comparing the door measurements to measurements for other doors of the transport vehicle; 
identifying those other doors with measurements similar to the door; and 
applying the maintenance status assigned to the door to the other doors identified;
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  The remaining limitations of:
	receiving measurements for one of the doors based on an inspection of that door; 
	wherein maintenance of the door and other identified doors is performed when the maintenance status requires maintenance;
are Insignificant Extra-Solution Activities.

receiving measurements for one of the doors based on an inspection of that door” are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  The additional elements “wherein maintenance of the door and other identified doors is performed when the maintenance status requires maintenance” are Insignificant Extra-Solution Activity of post-solution activity that is being recited at a general level of detail, and is nominally or tangentially related (see MPEP 2106.05(g)) to the claimed method of determining, and does not impose any meaningful limits on the method of determining.  
The claim is directed to an abstract idea of mental processes.
	Step 2B:  The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving measurements for one of the doors based on an inspection of that door” are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  The limitation “wherein maintenance of the door and other identified doors is performed when the maintenance status requires maintenance” is Insignificant Extra-Solution Activity of post-solution activity that is being recited at a general level of detail, and is nominally or tangentially related (see MPEP 2106.05(g)) to the claimed method of determining, and does not impose any meaningful limits on the method of determining.  In addition, the “wherein maintenance of the door and other identified doors is performed” extra-solution limitation is well known as can be seen at least in applicant’s own specification in BACKGROUND section on pages 1-2.
The claim is not patent eligible.


Similar to the analysis of parent claim 1. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper, and/or the recited limitations of these claims are Mathematical Concepts.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are sufficient to amount to significantly more than the judicial exception.

With respect to claim 4,
Similar to the analysis of parent claim 1. Step 1:  This claims is a method claim. Step 2A, Prong One: the recited limitations of this claims are mere data gathering.  Step 2A, Prong Two: This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “wherein the measurements comprise motor current measurements from which features associated with a fault are determined comprising one or more of a mean value of the motor current during a state of the door, a highest value of the motor current in that state, a lowest value of the motor current for that state, an amount of variation of the motor current from the mean value, a time span for the state, a mean of the motor current during opening of the door, a mean of the motor current during closing of the door, an average outside temperature, and an average temperature of the motor” are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  The claim is directed to an abstract idea of mental processes.  Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “wherein the measurements comprise motor current measurements from which features associated with a fault are determined comprising one or more of a mean value of the motor current during a state of the door, a highest value of the motor current in that state, a lowest value of the motor current for that state, an amount of variation of the motor current from the mean value, a time span for the state, a mean of the motor current during opening of the door, a mean of the motor current during closing of the door, an average outside temperature, and an average temperature of the motor” are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  The claim is not patent eligible.

With respect to claim 10,
Similar to the analysis of parent claim 1. Step 1:  This claims is a method claim. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two: This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements of “displaying the correlation values of the other doors via a graph” in addition to being mental processes that can be performed by human mind and/or with pen and paper are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  The claim is directed to an abstract idea of mental processes.  Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of “displaying the correlation values of the other doors via a graph” in addition to being mental processes that can be performed by human mind and/or with pen and paper are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  The claim is not patent eligible.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barendt (US 2003/0218542) in view of Takahashi (US 2005/0102903).
Regarding claim 1, Barendt teaches:
	A method for determining vehicle component conditions via performance correlation, comprising:
maintaining a list of doors for maintenance on a transport vehicle (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening and closing of the doors, and the expelling/fold down and the retracting/fold up of the footstep 7); 
receiving measurements for one of the doors based on an inspection of that door (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening and closing of the doors, and the expelling/fold down and the retracting/fold up of the footstep 7); 
determining whether maintenance is required for the door based on the measurements and assigning a maintenance status to the door (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening 
identifying a portion of  those other doors with measurements similar to the door (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening and closing of the doors, and the expelling/fold down and the retracting/fold up of the footstep 7;  in particular at least [0040] discuss as soon as the door has started being opened, and if the footstep is not fully expelled/fold out, then an alarm is given, the door is immediately closed, and a fault is raised and need to be attended to;     this monitoring process is applied to all of the doors); 
applying the maintenance status assigned to the door to the other doors identified (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening and closing of the doors, and the expelling/fold down and the retracting/fold up of the footstep 7;  in particular at least [0040]-[0041] discuss as soon as the door has started being opened, and if the footstep is not fully expelled/fold out, then an alarm is given, the door is immediately closed, and a fault is raised and need to be attended to;   this monitoring process is applied to all of the doors;  discuss if footstep is not expelled, then doors immediately closed again/cannot be opened, then the fault is attended to and the doors Is finally opened;               the status of doors needing to be opened but can’t be opened due to footstep not fully expelled reads on claim limitation of “applying the maintenance status assigned to the door to the other doors identified”,          the teaching of “The fault is attended to, in this case in that a renewed supervision checking is made 
as for the limitation “wherein maintenance of the door and other identified doors is performed when the maintenance status requires maintenance” is given little patentable weight because it is not positively recited and appears to be claim language that suggests or makes optional but does not require steps to be performed (see MPEP 2111.04).
Even if given patentable weight, it is still being taught:
wherein maintenance of the door and other identified doors is performed when the maintenance status requires maintenance (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening and closing of the doors, and the expelling/fold down and the retracting/fold up of the footstep 7;  in particular at least [0040]-[0041] discuss as soon as the door has started being opened, and if the footstep is not fully expelled/fold out, then an alarm is given, the door is immediately closed, and a fault is raised and need to be attended to;   this monitoring process is applied to all of the doors;  discuss if footstep is not expelled, then doors immediately closed again/cannot be opened, then the fault is attended to and the doors Is finally opened;               the status of doors needing to be opened but can’t be opened due to footstep not fully expelled reads on claim limitation of “applying the maintenance status assigned to the door to the other doors identified”,          the teaching of “The fault is attended to, in this case in that a renewed supervision checking is made that the footstep has been expelled” reads on claim limitation “when the maintenance status requires maintenance”,        the expelling of footstep so the doors can be opened after the fault is attended to reads on claim limitation “wherein 

Barendt does not explicitly teach:
comparing the door measurements to measurements for other doors of the transport vehicle;
However, Takahashi teaches:
comparing the door measurements to measurements for other doors of the transport vehicle   ( at least [0034]-[0043] discuss based on deviation between position of door according to the command and the actual position of the door, determine that small object is trapped in door, and high thrust command/status, thus high thrust command/status indicates measurement of small object is trapped in door,  figs. 8-9 [0048]-[0063] discuss in step S1-S2 discuss determine trapped foreign object is small then go to step S6 and check whether any other doors output a high-thrust output) to prevent reduction of voltage, and to properly close the doors  ([0060]-[0063]);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Barendt with comparing the door measurements to prevent reduction of voltage, and to properly close the doors as taught by Takahashi to prevent reduction of voltage, and to properly close the doors.

Regarding claim 2, Barendt teaches:
	removing another portion of the doors from the list when those doors are associated with a maintenance status that does not require maintenance (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening and closing of the doors, and the expelling/fold down and the retracting/fold up of the 

Regarding claim 3, Barendt teaches:
	when the maintenance status identifies that maintenance is needed, maintaining the doors on the list (figs. 1-3, [0026]-[0051] discuss system used in for instance driver-free rail vehicles or vehicles having automatic steering, in particular at least [0032]-[0043] discuss using camera 4 to supervise and monitor doors 1, 2, 3 and footstep 7, discuss determine the opening and closing of the doors, and the expelling/fold down and the retracting/fold up of the footstep 7;  in particular at least [0040] discuss as soon as the door has started being opened, and if the footstep is not fully expelled/fold out, then an alarm is given, the door is immediately closed, and a fault is raised and need to be attended to;        this monitoring process is applied to all of the doors;             at least claim 1 discuss the door (1-3) in question is opened or is maintained closed until the monitoring screen (5) observes that the received contour image coincides with said reference image;       therefore in the situation of [0040] the doors are determined to differ from the reference image and need to be maintained closed, reading on list of doors to be maintained closed;   indicating that doors that are not determined to differ from the reference image would not be on this list);

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664